Opinion filed August 26, 2021




                                              In The

           Eleventh Court of Appeals
                                            __________

                                    No. 11-21-00187-CV
                                            __________

                       IN RE SHAWN ALAN MCDOUGAL


                              Original Mandamus Proceeding

                         MEMORANDUM OPINION
           Shawn Alan McDougal, Relator, has filed an original petition for writ of
 mandamus in this court. The petition relates to the withdrawal of funds from
 Relator’s inmate account. Relator asserts that the former judge of the 161st
 District Court of Ector County erroneously assessed attorney’s fees as costs even
 though Relator had been deemed indigent. 1 Relator requests that we order that
 any funds removed from his inmate trust fund account be returned to the account.



       1
         Relator was convicted in 2000 of murder and sentenced to imprisonment for life. See McDougal v.
State, No. 08-00-00391-CR, 2002 WL 1732545, at *1 (Tex. App.—El Paso July 25, 2002, no pet.) (not
designated for publication).
Because Relator has an adequate remedy by appeal, we deny Relator’s request for
mandamus relief.
      Mandamus relief is an extraordinary remedy. In re Sw. Bell Tel. Co., 235
S.W.3d 619, 623 (Tex. 2007) (orig. proceeding). Accordingly, mandamus issues
only to correct a clear abuse of discretion or the violation of a duty imposed by
law when there is no adequate remedy by appeal. In re Prudential Ins. Co. of Am.,
148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding); Walker v. Packer, 827
S.W.2d 833, 839–40 (Tex. 1992) (orig. proceeding).
      Relator has failed to show that he does not have an adequate remedy by
appeal. The Texas Government Code provides that, upon “notification by a court,”
prison officials are to withdraw sums from an inmate’s account in accordance with
a schedule of priorities set by the statute. TEX. GOV’T CODE ANN. § 501.014(e)
(West Supp. 2020); see also Harrell v. State, 286 S.W.3d 315, 316 n.1 (Tex. 2009).
A notification issued pursuant to Section 501.014(e) triggers the withdrawal of
funds from an inmate account, serves as notice of the collection proceeding, and
continues to operate unless and until the inmate takes action causing the
notification to be withdrawn. See Williams v. State, 332 S.W.3d 694, 696 n.2 (Tex.
App.—Amarillo 2011, pet. denied). Although a notice or order to withdraw funds
is not an appealable order, an order ruling on a motion to strike or rescind an order
to withdraw inmate funds would be appealable. Harrell, 286 S.W.3d at 316 n.1,
321; Ramirez v. State, 318 S.W.3d 906, 908 (Tex. App.—Waco 2010, no pet.).
Thus, Relator’s relief with respect to his inmate account lies in the filing of a
motion to strike or a motion to rescind in the trial court and, if necessary, an appeal
from a denial of such a motion. See Harrell, 286 S.W.3d at 321; Ramirez, 318
S.W.3d at 908. Because Relator has an adequate remedy by appeal, he has not




                                          2
 demonstrated that he is entitled to mandamus relief regarding the amount of costs
 to be withdrawn from his inmate account. See Walker, 827 S.W.2d at 842; In re
 Mendoza, No. 05-16-00383-CV, 2016 WL 1469593, at *1 (Tex. App.—Dallas
 Apr. 14, 2016, orig. proceeding) (mem. op.).
       Accordingly, we deny Relator’s petition for writ of mandamus.


                                                   PER CURIAM


August 26, 2021
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                         3